

THIRD AMENDMENT TO
AMENDED AND RESTATED TERM LOAN AND SECURITY AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED TERM LOAN AND SECURITY AGREEMENT
(this “Amendment”) is entered into as of July 1, 2014, by and among THE
PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation (“Administrative
Agent”) in its capacity as administrative agent for the Lenders (as defined
below), the Lenders and DIVERSICARE AFTON OAKS, LLC, DIVERSICARE BRIARCLIFF,
LLC, DIVERSICARE CHISOLM, LLC, DIVERSICARE HARTFORD, LLC, DIVERSICARE OF
CHANUTE, LLC, DIVERSICARE OF COUNCIL GROVE, LLC, DIVERSICARE OF HAYSVILLE, LLC,
DIVERSICARE OF SEDGWICK, LLC, DIVERSICARE OF LARNED, LLC, DIVERSICARE WINDSOR
HOUSE, LLC, DIVERSICARE HILLCREST, LLC, DIVERSICARE LAMPASAS, LLC, DIVERSICARE
HOLDING COMPANY, LLC, DIVERSICARE KANSAS, LLC, and DIVERSICARE YORKTOWN, LLC,
each a Delaware limited liability company (individually and collectively,
(“Borrower”).
WHEREAS, Borrower, Administrative Agent, and the financial institutions thereto
(the “Lenders”) are parties to that certain Amended and Restated Term Loan and
Security Agreement dated as of April 30, 2013, as amended by that certain First
Amendment to Amended and Restated Term Loan and Security Agreement dated as of
November 1, 2013 and that certain Second Amendment to Amended and Restated Term
Loan and Security Agreement dated as of March 31, 2014 (as the same may be
further amended or modified from time to time, the “Loan Agreement”); and
WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Loan
Agreement as provided in and subject to the terms and conditions of this
Amendment.
NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto (intending to
be legally bound) hereby agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to such terms in the Loan Agreement.
2.    Amendments. Subject to the terms and conditions contained herein,
Borrower, Administrative Agent and Lenders hereby amend the Loan Agreement as
follows:
(a)    The definition of “Affiliated Revolving Borrowers” in Section 1.1 of the
Loan Agreement is hereby amended and restated in its entirety as follows:




--------------------------------------------------------------------------------



“Affiliated Revolving Borrowers” means each of the entities identified on
Schedule 1 attached hereto.
3.    Continuing Effect; No Waiver. Except as expressly set forth in Section 2
of this Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Loan Agreement or any
other Financing Agreement, or a waiver of any other terms or provisions thereof,
and the Loan Agreement and the other Financing Agreements shall remain unchanged
and shall continue in full force and effect, in each case as modified hereby.
Administrative Agent’s and Lender’s failure, at any time or times hereafter, to
require strict performance by Borrower of any provision or term of the Loan
Agreement, this Amendment or the Financing Agreements shall not waive, affect or
diminish any right of Administrative Agent or any Lender hereafter to demand
strict compliance and performance herewith or therewith. Any suspension or
waiver by Administrative Agent and a Lender of a breach of this Amendment or any
Event of Default under the Loan Agreement shall not, except as expressly set
forth herein, suspend, waive or affect any other breach of this Amendment or any
Event of Default under the Loan Agreement, whether the same is prior or
subsequent thereto and whether of the same or of a different kind or character.
None of the undertakings, agreements, warranties, covenants and representations
of Borrower contained in this Amendment, shall be deemed to have been suspended
or waived by Administrative Agent and Lenders unless such suspension or waiver
is (i) in writing and signed by Administrative Agent and Lenders and (ii)
delivered to Borrower. In no event shall Administrative Agent’s and Lenders’
execution and delivery of this Amendment establish a course of dealing among
Administrative Agent, Lenders, Borrower or any other obligor, or in any other
way obligate Administrative Agent and Lenders to hereafter provide any
amendments or waivers with respect to the Loan Agreement. The terms and
provisions of this Amendment shall be limited precisely as written and shall not
be deemed (i) to be a consent to an amendment or a modification of any other
term or condition of the Loan Agreement or of any of the Financing Agreements
(except as expressly provided herein); or (ii) to prejudice any right or remedy
which Administrative Agent and Lenders may now have under or in connection with
the Loan Agreement or any of the Financing Agreements. In the event any
ambiguity or question of intent or interpretation arises, this Amendment shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Amendment.
4.    Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Loan Agreement and the other Financing
Agreements represent the valid, enforceable and collectible obligations of
Borrower, and further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Loan
Agreement or any other Financing Agreement. Borrower hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Liabilities. The Liens and rights securing payment of
the Liabilities are hereby ratified and confirmed

2



--------------------------------------------------------------------------------



by Borrower in all respects. Upon the effectiveness of this Amendment, each
reference in the Loan Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.
5.    Representations and Warranties. In order to induce Administrative Agent
and Lenders to enter into this Amendment, Borrower hereby represents and
warrants to Administrative Agent and Lenders (which representations and
warranties shall survive the execution and delivery hereof), both before and
after giving effect to this Amendment that:
(a)    This Amendment has been duly authorized, validly executed and delivered
by one or more Duly Authorized Officers of Borrower, and each of this Amendment,
the Loan Agreement as amended hereby, and each of the other Financing Agreements
to which Borrower is a party, constitutes the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, subject to bankruptcy, insolvency or other similar laws
affecting the enforcement of creditor’s rights and remedies generally;
(b)    The execution and delivery of this Amendment and performance by Borrower
under this Amendment, the Loan Agreement and each of the other Financing
Agreements to which Borrower is a party do not and will not require the consent
or approval of any regulatory authority or governmental authority or agency
having jurisdiction over Borrower that has not already been obtained, nor be in
contravention of or in conflict with the organizational documents of Borrower or
any provision of any statute, judgment, order, indenture, instrument, agreement,
or undertaking, to which Borrower is party or by which Borrower’s respective
assets or properties are bound;
(c)    Each of the representations and warranties of each Borrower contained in
the Loan Agreement and the other Financing Agreements to which Borrower is a
party are true and correct in all material respects (without duplication of any
materiality carve out already provided therein) on and as of the date hereof, in
each case as if made on and as of such date, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date); and
(d)    No Default or Event of Default will result after giving effect to this
Amendment, and no event has occurred that has had or could reasonably be
expected to have a Material Adverse Effect after giving effect to this
Amendment.
6.    Conditions to Effectiveness of Consent. This Amendment shall become
effective as of the date first written above upon the satisfaction of the
following conditions precedent:
(a)    Each party hereto shall have executed and delivered this Amendment to
Administrative Agent;

3



--------------------------------------------------------------------------------



(b)    Borrower shall have delivered (or caused its Affiliates to deliver) to
Administrative Agent the fully executed First Amendment and Consent to Amended
and Restated Revolving Loan and Security Agreement contemplated to be delivered
in connection with this Amendment; and
(c)    Borrower shall have delivered to Administrative Agent resolutions of the
Borrower’s governing body authorizing the execution and delivery of this
Amendment.
7.    Release.
(a)    In consideration of, among other things, the consent and amendments
provided for herein, and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, Borrower (on behalf of themselves
and their respective subsidiaries, Affiliates, successors and assigns), and, to
the extent permitted by applicable law, and the same is claimed by right of,
through or under the above, for their past, present and future employees,
directors, members, managers, partners, agents, representatives, officers,
directors, and equity holders (all collectively, with Borrower, the “Releasing
Parties”), do hereby unconditionally, irrevocably, fully, and forever remise,
satisfy, acquit, release and discharge Administrative Agent and Lenders and each
of Administrative Agent’s and Lender’s past, present and future officers,
directors, agents, employees, attorneys, parent, shareholders, successors,
assigns, subsidiaries and Affiliates and all other persons and entities to whom
Administrative Agent or Lenders would be liable if such persons or entities were
found in any way to be liable to any of the Releasing Parties (collectively, the
“Lender Parties”), of and from any and all manner of action and actions, cause
and causes of action, claims, cross-claims, charges, demands, counterclaims,
suits, proceedings, disputes, debts, dues, sums of money, accounts, bonds,
covenants, contracts, controversies, damages, judgments, liabilities, damages,
costs, expenses, executions, liens, claims of liens, claims of costs, penalties,
attorneys’ fees, or any other compensation, recovery or relief on account of any
liability, obligation, demand, proceedings or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation,
those arising under 11 U.S.C. §§ 541-550 and interest or other carrying costs,
penalties, legal, accounting and other professional fees and expenses, and
incidental, consequential and punitive damages payable to third parties),
whether known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may have heretofore accrued against any or all of
Lender Parties, whether held in a personal or representative capacity, that the
Releasing Parties (or any of them) have or may have against the Lender Parties
or any of them (whether directly or indirectly) and which are based on any act,
fact, event, action or omission or any other matter, condition, cause or thing
occurring at or from any time prior to and including the date hereof in any way,
directly or indirectly arising out of, connected with or relating to this
Amendment, the Loan Agreement or any other Financing

4



--------------------------------------------------------------------------------



Agreement and the transactions contemplated hereby and thereby, the Collateral
or the Liabilities, and all other agreements, certificates, instruments and
other documents and statements (whether written or oral) related to any of the
foregoing, other than any applicable good faith claim as to which a final
determination is made in a judicial proceeding (in which Administrative Agent
and any of the Released Parties have had an opportunity to be heard) which
determination includes a specific finding that Administrative Agent acted in a
grossly negligent manner or with actual willful misconduct or illegal activity.
Borrower acknowledges that Administrative Agent and Lenders are specifically
relying upon the representations, warranties and agreements contained herein and
that such representations, warranties and agreements constitute a material
inducement to Administrative Agent and Lenders in entering into this Amendment.
(b)    Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
(c)    To the furthest extent permitted by law, Borrower hereby knowingly,
voluntarily, intentionally and expressly waives and relinquishes any and all
rights and benefits that it respectively may have as against Lender Parties
under any law, rule or regulation of any jurisdiction that would or could have
the effect of limiting the extent to which a general release extends to claims
which a Lender Party or Releasing Party does not know or suspect to exist as of
the date hereof. Borrower hereby acknowledges that the waiver set forth in the
prior sentence was separately bargained for and that such waiver is an essential
term and condition of this Amendment.
8.    Miscellaneous.
(a)    Costs and Expenses. Borrower, jointly and severally, agrees to pay on
demand all costs and expenses of Administrative Agent (including, without
limitation, the reasonable fees and expenses of outside counsel for
Administrative Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided herein shall
survive any termination of this Amendment and the Loan Agreement as amended
hereby.
(b)    Financing Agreement. This Amendment shall constitute a Financing
Agreement.
(c)    Titles. Titles and section headings herein shall be without substantive
meaning and are provided solely for the convenience of the parties.

5



--------------------------------------------------------------------------------



(d)    Severability; Etc. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment. The parties
hereto have participated jointly in the negotiation and drafting of this
Amendment. In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment.
(e)    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, no Borrower may assign any of its respective rights or
obligations under this Amendment without the prior written consent of
Administrative Agent.
9.    Further Assurances. Borrower shall, at its own cost and expense, cause to
be promptly and duly taken, executed, acknowledged and delivered all such
further acts, certificates, instruments, reaffirmations, amendments, documents
and assurances as may from time to time be necessary or as Administrative Agent
may from time to time reasonably request in order to more fully carry out the
intent and purposes of this Amendment and the other documents entered into in
connection herewith.
10.    Governing Law. This Amendment shall be a contract made under and governed
by, and construed and enforced in accordance with, the internal laws of the
State of Illinois without regard to conflicts of law principles.
11.    Counterparts; Fax Signatures. This Amendment may be executed in any
number of counterparts, and by the parties hereto on the same or separate
counterparts, and each such counterpart, when executed and delivered, shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same Consent. A signature hereto sent or delivered by facsimile
or other electronic transmission shall be as legally valid, effective and
enforceable as a signed original for all purposes.
[Signature pages follow]



6



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Third Amendment
to Amended and Restated Term Loan and Security Agreement as of the day and year
first above written.
BORROWER:
DIVERSICARE AFTON OAKS, LLC
DIVERSICARE BRIARCLIFF, LLC
DIVERSICARE CHISOLM, LLC
DIVERSICARE HARTFORD, LLC
BY:
DIVERSICARE LEASING CORP., its sole member
 
By:
/s/James R. McKnight, Jr.
 
Name: James R. McKnight, Jr.
 
Its: Executive Vice President &
Chief Financial Officer
DIVERSICARE OF CHANUTE, LLC
DIVERSICARE OF COUNCIL GROVE, LLC
DIVERSICARE OF HAYSVILLE, LLC
DIVERSICARE OF SEDGWICK, LLC
DIVERSICARE OF LARNED, LLC
BY:


Diversicare Kansas, LLC,
its sole member


 
By:
/s/James R. McKnight, Jr.
 
Name: James R. McKnight, Jr.
 
Its: Executive Vice President &
Chief Financial Officer
DIVERSICARE WINDSOR HOUSE, LLC
DIVERSICARE HILLCREST, LLC
DIVERSICARE LAMPASAS, LLC
DIVERSICARE YORKTOWN, LLC


Signature Page to Third Amendment to
Amended and Restated Term Loan and Security Agreement

--------------------------------------------------------------------------------



BY:
DIVERSICARE LEASING CORP., its sole member
 
By:
/s/James R. McKnight, Jr.
 
Name: James R. McKnight, Jr.
 
Its: Executive Vice President &
Chief Financial Officer





DIVERSICARE HOLDING COMPANY, LLC


By:/s/James R. McKnight, Jr.        
Name: James R. McKnight, Jr.
Its:     Executive Vice President &
Chief Financial Officer




DIVERSICARE KANSAS, LLC


By:/s/James R. McKnight, Jr.        
Name: James R. McKnight, Jr.
Its:     Executive Vice President &
     Chief Financial Officer
                
                
                
                

Signature Page to Third Amendment to
Amended and Restated Term Loan and Security Agreement

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:


THE PRIVATEBANK AND TRUST COMPANY, in its capacity as administrative agent


By:/s/Adam D. Panos                
Name: Adam D. Panos
Its: Managing Director



Signature Page to Third Amendment to
Amended and Restated Term Loan and Security Agreement

--------------------------------------------------------------------------------



LENDER:


THE PRIVATEBANK AND TRUST COMPANY


By:/s/Adam D. Panos                
Name: Adam D. Panos
Its: Managing Director



Signature Page to Third Amendment to
Amended and Restated Term Loan and Security Agreement

--------------------------------------------------------------------------------



LENDER:


BANKERS TRUST COMPANY


By:/s/Jon M. Doll                
Name: Jon M. Doll
Its: Vice President



Signature Page to Third Amendment to
Amended and Restated Term Loan and Security Agreement

--------------------------------------------------------------------------------





LENDER:


BOKF, NA D/B/A BANK OF OKLAHOMA


By:/s/Ryan Kirk                
Name: Ryan Kirk
Its: Vice President





Signature Page to Third Amendment to
Amended and Restated Term Loan and Security Agreement

--------------------------------------------------------------------------------



LENDER:


CIT FINANCE LLC


By:/s/Barbara Perich                
Name: Barbara Perich
Its: Director




SCHEDULE 1
(AFFILIATED REVOLVING BORROWERS)
Name
State of Incorporation or Formation
Principal Place of Business and Chief Executive Office
Advocat Ancillary Services, Inc.
Tennessee corporation
1621 Galleria Blvd., Brentwood, TN 37027
Advocat Finance, Inc.
Delaware corporation
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Management Services Co.
Tennessee corporation
1621 Galleria Blvd., Brentwood, TN 37027
Advocat Distribution Services, Inc.
Tennessee corporation
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Assisted Living Services, Inc.
Tennessee corporation
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Assisted Living Services NC, LLC
Tennessee limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Leasing Corp.
Tennessee corporation
1621 Galleria Blvd., Brentwood, TN 37027
Sterling Health Care Management, Inc.
Kentucky corporation
1621 Galleria Blvd., Brentwood, TN 37027
Senior Care Cedar Hills, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Senior Care Golfcrest, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Senior Care Golfview, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Senior Care Florida Leasing, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Senior Care Southern Pines, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Afton Oaks, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Assisted Living Services NC I, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Assisted Living Services NC II, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Briarcliff, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Chisolm, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Hartford, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Hillcrest, LLC,
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Lampasas, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Pinedale, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Windsor House, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Yorktown, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Ballinger, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Doctors, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Estates, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Humble, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Katy, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Normandy Terrace, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Texas I, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Treemont, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Rose Terrace, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Paris, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Therapy Services, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Chanute, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Council Grove, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Haysville, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Sedgwick, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Larned, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Highlands, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Holding Company, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Kansas, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare Leasing Company II, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Seneca Place, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Bradford Place, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Providence, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Siena Woods, LLC
Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of St. Theresa, LLC


Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Big Springs, LLC


Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Nicholasville, LLC


Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Avon, LLC


Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Mansfield, LLC


Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Riverside, LLC


Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of Chateau, LLC


Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027
Diversicare of St. Joseph, LLC


Delaware limited liability company
1621 Galleria Blvd., Brentwood, TN 37027



CONSENT AND REAFFIRMATION
The undersigned (“Guarantor”) hereby (i) confirms and agrees with The
PrivateBank and Trust Company, an Illinois banking corporation in its capacity
as administrative agent (together with its successors and assigns,
“Administrative Agent”) that Guarantor’s Amended and Restated Guaranty dated as
of April 30, 2013 made in favor of Administrative Agent (as amended or modified,
“Guaranty”), remains in full force and effect and is hereby ratified and
confirmed in all respects, including with regard to the Amended and Restated
Term Loan and Security Agreement dated as of April 30, 2013, as amended by that
certain First Amendment to Amended and Restated Term Loan and Security Agreement
dated as of November 1, 2013, and that certain Second Amendment to Amended and
Restated Term Loan and Security Agreement dated as of March 31, 2014, and as
further amended by the foregoing Third Amendment to Amended and Restated Term
Loan and Security Agreement (“Amendment”), and each reference to the term
“Borrower” in the Guaranty shall also include New Borrower and each reference to
the “Loan Agreement” shall refer to the Loan Agreement as amended by the
Amendment; (ii) represents and warrants to Administrative Agent, which
representations and warranties shall survive the execution and delivery hereof,
that Guarantor’s representations and warranties contained in the Guaranty are
true and correct as of the date hereof, with the same effect as though made on
the date hereof, except to the extent that such representations expressly
related solely to an earlier date, in which case such representations were true
and correct on and as of such earlier date (and except for the representations
in Section 10(b) thereof which were true and correct on and as of the date when
made); (iii) agrees and acknowledges that such ratification and confirmation is
not a condition to the continued effectiveness of the Amendment or the Guaranty;
and (iv) agrees that neither such ratification and confirmation, nor
Administrative Agent’s solicitation of such ratification and confirmation,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or confirmation from the
undersigned with respect to subsequent amendments or modifications, if any, to
the Loan Agreement, as amended by the Amendment or any other Financing Agreement
(as defined in the Loan Agreement, as amended by the Amendment). The execution,
delivery and effectiveness of this instrument shall not operate as a waiver of
any right, power or remedy of Administrative Agent under or pursuant to the
Guaranty. Guarantor acknowledges and agrees that Guarantor has received and
reviewed a fully-executed copy of the Amendment (and any other instrument,
document or agreement executed or delivered in connection therewith) and
understands the contents thereof. A signature hereto sent or delivered by
facsimile or other electronic transmission shall be as legally binding and
enforceable as a signed original for all purposes. This instrument shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Illinois, without regard to conflict of law principles.


Dated: July 1, 2014
DIVERSICARE HEALTHCARE SERVICES, INC. (F/K/A ADVOCAT INC.)


By:/s/Kelly J. Gill            
Name:    Kelly J. Gill
Its:    President and Chief Executive Officer



Signature Page to Third Amendment to
Amended and Restated Term Loan and Security Agreement